CUSIP NO. 5021600-10-4 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 40) LSB INDUSTRIES, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $.10 (Title of Class of Securities) 5021600-10-4 (CUSIP Number) Jack E. Golsen 16 South Pennsylvania Oklahoma City, Oklahoma 73107 (405) 235-4546 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August19, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of his Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f), or 240.13d-1(g) Rule 13d-1(b)(3) or (4), check the following box.[] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of19 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification, No. of above Persons (entities only) Jack E. Golsen Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 18.64% (14) Type of Reporting Person (See Instructions) IN Page 2 of19 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Sylvia H. Golsen Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power - Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 9.99% (14) Type of Reporting Person (See Instructions) IN Page 3 of19 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Barry H. Golsen Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 14.32% (14) Type of Reporting Person (See Instructions) IN Page 4 of19 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Steven J. Golsen Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b)[X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X ] Percent of Class Represented by Amount in Row (11) 3.98% (14) Type of Reporting Person (See Instructions) IN Page 5of19 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Linda F. Rappaport Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not Applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power - Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 3.56% (14) Type of Reporting Person (See Instructions) IN Page 6 of19 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Golsen Family, L.L.C. 20-8234753 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power - Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 9.99% (14) Type of Reporting Person (See Instructions) OO Page 7 of19 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) SBL, L.L.C. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not Applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power - Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 12.78% (14) Type of Reporting Person (See Instructions) OO Page8 of19 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Golsen PetroleumCorporation Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not Applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power - Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (11) 1.96% (14) Type of Reporting Person (See Instructions) CO Page9 of19 Pages CUSIP NO. 5021600-10-4 Introduction This statement constitutes Amendment No. 40 to the Schedule 13D dated October 7, 1985, as amended (the “Schedule 13D”), relating to the common stock, par value $.10 a share (“Common Stock”) of LSB Industries, Inc. (the “Company”).All terms not otherwise defined herein shall have the meanings ascribed in the Schedule 13D. This Schedule 13D is reporting matters with respect to the following reporting persons: · Jack E. Golsen (Chief Executive Officer and Chairman of the Board of the Company); · Sylvia H. Golsen; · Barry H. Golsen (President and member of the Board of Directors of the Company); · Steven J. Golsen (President of certain subsidiaries of the Company); · Linda F. Rappaport, an individual; · Golsen Family, L.L.C., an Oklahoma limited liability company (“GFLLC”); · SBL, L.L.C. (“SBL”); and · Golsen Petroleum Corporation (“GPC”), an Oklahoma corporation and wholly-owned subsidiary of SBL. Jack and Sylvia Golsen are husband and wife.Barry Golsen, Steven Golsen, and Linda Rappaport are the children of Jack and Sylvia Golsen.All of the outstanding stock of SBL and all membership interests in GFLLC are beneficially owned, directly or indirectly, by Jack and Sylvia Golsen and their children.Jack and Barry Golsen are the sole managers of SBL and the sole members of the Board of Directors and the officers of GPC.Jack and Sylvia Golsen are the sole managers of GFLLC. This Amendment No. 40 is being filed as a result of GFLLC entering into a Rule 10B5-1 Sales Plan, dated August 19, 2010 (the “10B5-1 Sales Plan”) for the sale of up to 100,000 shares of Common Stock, subject to the terms and conditions set forth in the 10B5-1 Sales Plan. The 10B5-1 Plan was created as part of GFLLC’s members’ long-term estate and tax planning strategy. Item 1.Security and Issuer. Item 1 of this Schedule 13D is unchanged. Item 2.Identity and Background. Item 2 of this Schedule 13D is unchanged. Page10 of19 Pages CUSIP NO. 5021600-10-4 Item 3.Source and Amount of Funds or Other Consideration. This Item 3 is not applicable to the Rule 10B5-1 Plan described above. Item 4.Purpose of Transaction. 10b5-1 Sales Plan On August 19, 2010, GFLLC entered into a Rule 10B5-1 Sales Plan with Morgan Stanley Smith Barney, LLC (“Morgan Stanley”) (the “10B5-1 Sales Plan”).The 10B5-1 Sales Plan provides for the sale of up to an aggregate 100,000 shares of Common Stock in accordance with Rule 10B5-1 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The 10B5-1 Sales Plan contains and the following terms, among others: (a) sales may not commence until September 16, 2010; (b) the 10B5-1 Sales Plan will terminate not later than the earlier of September 16, 2011, or the date that all shares of Common Stock covered by the 10B5-1 Sales Plan have been sold in accordance with such plan; (c) the sale price of Common Stock sold under the10B5-1 Sales Plan will be at a price per share (before selling expenses) at or above $19.00; (d) all sales will be made on the New York Stock Exchange; and (e) sales of Common Stock under the 10B5-1 Sales Plan will be made in the discretion of the Broker, subject to the terms and conditions of the 10B5-1 Sales Plan. See Item 6 for information regarding the termination of SBL’s Rule 10B5-1 Sales Plan, dated June 18, 2009. Other The reporting persons do not presently have any other plans or proposals required to be reported under Item 4 of this Schedule 13D. Item 5.Interest in Securities of the Issuer. (a) The following table sets forth as of the filing date of this Amendment No. 40 the aggregate number and percentage of the class of Common Stock of the Company identified pursuant to Item 1 beneficially owned by each person named in Item 2: Page11 of19 Pages CUSIP NO. 5021600-10-4 Person Amount(10) (11) Percent (12) Jack E. Golsen 4,136,422 (2) 18.64% Sylvia H. Golsen 2,166,653 (3) 9.99% Barry H. Golsen 3,156,911(?) (4) 14.32% Steven J. Golsen 847,377 (5) 3.98% Linda F. Rappaport 792,645 (6) 3.56% Golsen Family, L.L.C.(1) 2,166,653 (7) 9.99% SBL (1)
